DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2021, 04/26/2021 and 12/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PG Pub 2018/0359434 to Tanaka et al (hereinafter Tanaka).
Regarding Claim 1, Tanaka discloses an image sensing integrated chip, comprising:
a semiconductor substrate (comprising elements such as 414 and 415, Fig. 5) having sidewalls defining one or more trenches (403) on opposing sides of a region of the semiconductor substrate;
one or more dielectrics (402) disposed within the one or more trenches; and
wherein the semiconductor substrate comprises a plurality of flat surfaces arranged between the one or more trenches, adjacent ones of the plurality of flat surfaces defining a plurality of triangular shaped protrusions and alternative ones of the plurality of flat surfaces being substantially parallel to one another, as viewed along a cross-sectional view (triangular elements for IR pixel 340).

Regarding Claim 3, Tanaka discloses the image sensing integrated chip of Claim 1, further comprising:
a fill material (412) directly between adjacent ones of the plurality of triangular shaped protrusions, wherein lines extending along adjacent surfaces of the fill material intersect at a point that is vertically separated from a topmost point of the fill material (Fig. 5; lines extending along the adjacent surfaces of the fill material intersect at the bottom of the triangular depressions, this point is below the topmost point of the fill material).

Regarding Claim 7, Tanaka discloses the image sensing integrated chip of Claim 1, wherein the semiconductor substrate comprises a lower surface directly coupled to an outermost one of the plurality of flat surfaces and to one of the sidewalls of the semiconductor substrate defining the one or more trenches (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to Claim 1 above, and further in view of US Patent No. 5,030,828 to Solomon (hereinafter Solomon).
Regarding Claim 2, Tanaka discloses the image sensing integrated chip of Claim 1, further comprising:
a fill material (412) directly between adjacent ones of the plurality of triangular shaped protrusions.

Tanaka does not disclose the triangular shaped protrusion to have rounded depressions between them such that the fill material has a rounded corner facing the semiconductor substrate.
Solomon discloses an image sensing integrated chip having triangular or rounded shapes at the bottom of depressions (Figs. 1-3)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the triangular shaped protrusions of Tanaka do have rounded portions at the bottom of the depressions. Rounded portions would have had predictable results on dispersing incoming light into the diode below while have beneficial advantages such as improving the deposition of passivation and/or fill material over the device by preventing voids or air bubbles from being trapped. 

Regarding Claim 4, Tanaka and Solomon makes obvious the image sensing integrated chip of Claim 1, further comprising:
a dielectric structure (413) continuously extending along the plurality of flat surfaces of the semiconductor substrate, the dielectric structure having rounded corners; and
a fill material (412) arranged directly between adjacent ones of the plurality of flat surfaces and covering a surface of the dielectric structure facing away from the semiconductor substrate.

Regarding Claim 5, the combination of Tanaka and Solomon make obvious the image sensing integrated chip of Claim 4, wherein the dielectric structure extends along the sidewalls of the semiconductor substrate defining the one or more trenches (Fig. 5).

Regarding Claim 10, Tanaka discloses the image sensing integrated chip of Claim 1.

Tanaka does not disclose the triangular shaped protrusion to have rounded depressions between them such that lines extending along the adjacent ones of the plurality of flat surfaces intersect at points that are vertically separated from bottommost points of the plurality of triangular shaped protrusions.
Solomon discloses an image sensing integrated chip having triangular or rounded shapes at the bottom of depressions (Figs. 1-3)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the triangular shaped protrusions of Tanaka do have rounded portions at the bottom of the depressions. Rounded portions would have had predictable results on dispersing incoming light into the diode below while have beneficial advantages such as improving the deposition of passivation and/or fill material over the device by preventing voids or air bubbles from being trapped. 

Regarding Claim 11, Tanaka discloses an image sensing integrated chip, comprising:
a semiconductor substrate (comprising elements such as 414 and 415, Fig. 5);
one or more isolation structures (403) disposed within the semiconductor substrate, wherein the one or more isolation structures are laterally separated from one another in a cross-sectional view (Fig. 5); and
wherein the semiconductor substrate comprises a serrated surface arranged between the one or more isolation structures (IR pixel 340), the serrated surface comprising a plurality of triangular shaped protrusions (Fig. 5).

Tanaka does not disclose the triangular shaped protrusion to have rounded depressions between them such that rounded corners are visible in the cross-sectional view.
Solomon discloses an image sensing integrated chip having triangular or rounded shapes at the bottom of depressions (Figs. 1-3)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the triangular shaped protrusions of Tanaka do have rounded portions at the bottom of the depressions. Rounded portions would have had predictable results on dispersing incoming light into the diode below while have beneficial advantages such as improving the deposition of passivation and/or fill material over the device by preventing voids or air bubbles from being trapped. 


Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanaka and Solomon as applied to Claim 11 above, and further in view of US PG Pub 2017/0110493 to Yokogawa (hereinafter Yokogawa).
Regarding Claim 12, the combination of Tanaka and Solomon makes obvious the image sensing integrated chip of Claim 11.
The references do not explicitly disclose wherein the semiconductor substrate comprises a flat surface arranged between an outermost one of the plurality of triangular shaped protrusions and the one or more isolation structures.
Yokogawa discloses an image sensing integrated chip having a serrated surface and includes a flat surface arranged between an outermost one of the plurality of triangular shaped protrusions and the one or more isolation structures (Fig. 2).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the serrated surface of Tanaka to include a flat surface arranged between an outermost on of the plurality of triangular shaped protrusions and the one or more isolation structures. Absent any unexpected results by Applicant, having a flat surface as claimed by Applicant would have provided obvious benefits such as providing a buffer between the triangular shaped protrusions and the isolation which would have prevented etching into the isolation structure.

Regarding Claim 13, the combination of Tanaka, Solomon and Yokogawa makes obvious the image sensing integrated chip of Claim 12, wherein the plurality of triangular shaped protrusions respectively have a bottommost point that is vertically above the flat surface of the semiconductor substrate (Tanaka, Fig. 2).

Regarding Claim 14, the combination of Tanaka, Solomon and Yokogawa makes obvious the image sensing integrated chip of Claim 11, further comprising:
a fill material (Tanaka, 412) having a second serrated surface facing the semiconductor substrate (Fig. 5), the second serrated surface defining a second plurality of triangular shaped protrusions with rounded comers (made obvious by Solomon) in the cross-sectional view, wherein the second plurality of triangular shaped protrusions are interleaved with the plurality of triangular shaped protrusions (Fig. 5).

Regarding Claim 15, the combination of Tanaka, Solomon and Yokogawa makes obvious the image sensing integrated chip of Claim 14, wherein one of the second plurality of triangular shaped protrusions comprises a topmost point arranged along a curved surface of the fill material (Tanaka, Fig. 5; rounded or curved surfaces made obvious by Solomon).

Regarding Claim 16, the combination of Tanaka, Solomon and Yokogawa makes obvious the image sensing integrated chip of Claim 15, wherein lines extending along opposing sides of the one of the second plurality of triangular shaped protrusions meet at a point that is above the topmost point (since curved surfaces would result in said point being away from the curved surface).

Regarding Claim 17, the combination of Tanaka, Solomon and Yokogawa makes obvious the image sensing integrated chip of Claim 11, further comprising:
a grid structure having segments arranged directly below the one or more isolation structures in the cross-sectional view (Tanaka, Figs 3, 5 and 6);
a color filter (Fig. 6, 442) disposed vertically below the grid structure and laterally between the segments of the grid structure; and
a micro-lens (441) disposed below the color filter.

Regarding Claim 18, the combination of Tanaka, Solomon and Yokogawa makes obvious the image sensing integrated chip of Claim 11, further comprising:
a passivation structure (Tanaka, 413; Fig. 5) continuously extending along the serrated surface of the semiconductor substrate, the passivation structure having a first rounded corner facing the semiconductor substrate and a second rounded corner facing away from the semiconductor substrate (rounded corners being obvious in view of Solomon).

Regarding Claim 19, the combination of Tanaka, Solomon and Yokogawa makes obvious the image sensing integrated chip of claim 18, wherein the first rounded corner is laterally separated from the second rounded corner a flat surface arranged between an outermost one of the plurality of triangular shaped protrusions and the one or more isolation structures

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 12 and 17 of U.S. Patent No. 10,991,746. Although the claims at issue are not identical, they are not patentably distinct from each other because the relative inventive subject matter is already patented by the cited patent. Below, the pending Application’s claims are compared to the cited patent. The cited patent’s claim language is italicized.
Pending Claim 1 recites an image sensing integrated chip, comprising:
a semiconductor substrate having sidewalls defining one or more trenches on opposing sides of a region of the semiconductor substrate;
one or more dielectrics disposed within the one or more trenches; and
Patented Claims 12 and 17 recite an integrated chip, comprising:
an image sensing element disposed within a substrate;
an isolation region comprising a deep trench isolation structure including one or more dielectric materials arranged within a trench in a substantially planar upper surface of the substrate,

wherein the semiconductor substrate comprises a plurality of flat surfaces arranged between the one or more trenches, 
wherein a second side of the substrate comprises a plurality of interior surfaces arranged directly over the image sensing element

adjacent ones of the plurality of flat surfaces defining a plurality of triangular shaped protrusions and alternative ones of the plurality of flat surfaces being substantially parallel to one another, as viewed along a cross-sectional view.
the plurality of interior surfaces comprising triangular shaped surfaces;
wherein the plurality of topographical features respectively comprise a pyramidal shaped cavity;

The patented claim further requires a plurality of conductive interconnect layers disposed within a dielectric structure arranged along a first side of the substrate. However, such elements are obvious for sensing chips to have to relay signals. The removal of the claim language does not distinguish the pending application from the patented language.
For brevity, the dependent claims are matched to their equivalent in the cited patent without repetition of the claim language.
Pending Claim 7 is unpatentable in view of patented Claim 12. 
Pending Claim 8 is unpatentable in view of patented Claim 12.
Pending Claim 9 is obvious in view of patented Claim 12. Though patented Claim 12 does not define the “non-zero distance”, Applicant has not noted any significance to the range of 10nm to approximately 100nm. Given the scale of the structure, the range appears to be both within the skill of a general worker in the art and arbitrary. Absent any unexpected results, the range is obvious as being a non-zero distance.

Allowable Subject Matter
Claim 20 is allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 recites an image sensor integrated chip, comprising:
a semiconductor substrate comprising a first side having a first plurality of surfaces defining a first plurality of triangular shaped protrusions with rounded corners, sidewalls extending into the semiconductor substrate and defining one or more trenches on opposing sides of the triangular shaped protrusions, and a flat surface coupled between the first plurality of surfaces and the sidewalls, as viewed in a cross-sectional view;
a plurality of conductive interconnects disposed within a dielectric structure arranged along a second side of the semiconductor substrate;
one or more isolation structures disposed within the one or more trenches and having a first width, a second width greater than the first width, and a third width less than the second width, wherein the first width is closer to the first side than the second width and the second width is closer to the first side than the third width;
a passivation structure continuously extending along the first plurality of surfaces and along the sidewalls of the semiconductor substrate, the passivation structure having rounded comers over the triangular shaped protrusions;
a fill material having a second plurality of surfaces facing the semiconductor substrate, the second plurality of surfaces defining a second plurality of triangular shaped protrusions with rounded corners as viewed in the cross-sectional view, wherein the second plurality of triangular shaped protrusions are interleaved with the first plurality of triangular shaped protrusions;
a color filter disposed on the first side of the semiconductor substrate; and
a micro-lens disposed on the color filter.

While many elements claimed by Applicant are taught or otherwise suggested by the references of record, the references do not disclose, or suggest, one or more isolation structures disposed within the one or more trenches and having a first width, a second width greater than the first width, and a third width less than the second width, wherein the first width is closer to the first side than the second width and the second width is closer to the first side than the third width. Isolation structures are formed of various sizes but it is not apparent that the references would function similarly with, or benefit from, isolation structures having the shape defined by Applicant. 
A search of other references of record does not show Applicant’s full invention to be anticipated or obvious.

Claim 6 requires the image sensing integrated chip of Claim 1 further include wherein the one or more trenches have a first width, a second width greater than the first width, and a third width less than the second width, the first width being closer to the back-side than the second width and the second width being closer to the back-side than the third width. Isolation structures are formed of various sizes but it is not apparent that the references would function similarly with, or benefit from, isolation structures having the shape defined by Applicant.  A search of other references of record does not show Applicant’s full invention to be anticipated or obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818